Citation Nr: 0434259	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-21 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable evaluation for post-operative 
ovarian cysts with resection of left fallopian tube.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from November 1997 to 
September 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 2002, which granted service connection for ovarian 
cysts, and assigned a noncompensable rating.  In April 2004 
the veteran appeared at a hearing held at the RO before the 
undersigned (i.e., Travel Board hearing).

For reasons expressed below, this appeal being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


REMAND

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to her claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  
Specifically, at her hearing before the undersigned, she said 
she had an appointment to see her gynecologist for follow-up 
of her ovarian cyst residuals.  She also said that she was 
being treated with a birth control patch for this disorder.  
The Diagnostic Code pertaining to the veteran's disorder is 
based on the need for "continuous treatment."  38 C.F.R. § 
4.116, Code 7614-7615.  Thus, her current treatment records 
must be obtained.

At her hearing, she also submitted additional evidence, for 
which she did not waive initial RO consideration; this 
evidence must first be reviewed by the RO.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (2003).  

This evidence shows that the veteran is prescribed a birth 
control patch; however, the purpose for the prescription is 
not provided.  Where the stated purpose of the medication 
differs from the purpose for which the veteran contends it is 
used, there must be medical corroboration of the reason for 
the medication.  Accordingly, the veteran should obtain a 
statement from her doctor regarding the purpose of the 
medication.  

Finally, the RO must ensure that all required actions to 
notify and to assist the claimant have been met.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  In particular, the veteran must be requested to 
provide any evidence in his possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2004).  

In view of the foregoing, the case is REMANDED to the RO via 
the Appeals Management Center (AMC) for the following: 

1.  Request that the veteran send VA 
copies of any evidence relevant to her 
claim that is in her possession.  In 
particular, she should obtain a statement 
from her private physicians, stating the 
reason she is prescribed a birth control 
patch.  

2.  Obtain the records of the veteran's 
gynecology treatment by her private 
physician, Dr. Lucas, dated from June 2003 
to the present, to specifically include 
any records identifying the reason she was 
prescribed a birth control patch.  

3.  After the above information has been 
received, schedule the veteran for a 
gynecology examination to determine the 
current severity of her post-operative 
ovarian and fallopian tube cysts.  The 
claims file must be available to the 
examiner prior to the examination.  In 
particular, the examiner should assess 
whether her condition requires continuous 
treatment, and, if so, whether symptoms 
are controlled with treatment. 

4.  After ensuring that the notice and 
duty to assist requirements have been 
satisfied, review the veteran's claim for 
a compensable rating for otomycosis of the 
left ear.  If the claim is denied, a 
supplemental statement of the case (SSOC) 
should be furnished to the veteran, and 
she should be provided an opportunity to 
respond before the case is returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




